 

 

Dated the 29 day of May 2017

 

 

GNS TECHNOLOGY CO., LTD.

 

AND

 

KIM CHULWOO

 

 

(the Vendors)

 

 

GNS TECHNOLOGY (M) SDN BHD

 

(the Company)

 

AND

 

 

MEDIAN GROUP INC.

 

(the Purchaser)

 

_________________________________

 

 

AGREEMENT FOR THE SALE AND PURCHASE OF

51% OF THE ISSUED SHARES OF

GNS TECHNOLOGY (M) SDN BHD

 

 

_________________________________

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

1.  INTERPRETATION 1 2.  SALE AND PURCHASE OF THE SALE SHARES 3 3.  CONDITIONS 4
4.  CONSIDERATION 5 5.  COMPLETION 5 6.  OBLIGATIONS AFTER COMPLETION 7 7.
 WARRANTIES 7 8.  PRE-COMPLETION OBLIGATIONS 8 9.  ACCESS TO INFORMATION 9 10.
 FURTHER ASSURANCE 10 11.  CONFIDENTIALITY AND ANNOUNCEMENTS 10 12.  GENERAL 10
13.  NOTICES 11 14.  COSTS AND STAMP DUTY 11 15.  GOVERNING LAW AND JURISDICTION
11 16.  LEGAL REPRESENTATION 11 17.  COUNTERPARTS 11       SCHEDULES   Schedule
1 – Particulars of the Company 13 Schedule 2 – Warranties 14 Schedule 3 – 2017
Accounts 31       EXECUTION 34

 

 

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT is made on the 29th day of May 2017

 

BETWEEN:

 

(1)GNS TECHNOLOGY CO., LTD., a company incorporated in South Korea with its
registered address at 909, Regent B/D. 68, Gangbyeonnyeok-RO 4-Gil, Gwangjin-Gu,
Seoul, South Korea ("GTCL");

 

(2)KIM CHULWOO, a South Korean passport holder (Passport No.: M46102113) with
address at Block B-2201, Pelangi Condominium, Jalan Kiara 1, Mont Kiara, 50480,
Wilayah Persekutuan Kuala Lumpur, Malaysia ("Mr. KIM");

 

GTCL and KIM together referred to as the "Vendors".

 

(3)GNS Technology (M) Sdn Bhd., a company incorporated in Malaysia (Company
number 1182971-P) with limited liability and having its registered office at No.
9-03, 9th Floor, Tower 2, Menara Kembar Bank Rakyat, No.33, Jalan Rakyat, 50470
Kuala Lumpur, Malaysia (the "Company"); and

 

(4)Median Group Inc., a company incorporated in the state of Texas, U.S.A. and
having its correspondence office at 17.1, Level 17, Tower 2, Bank Rakyat Twin
Tower, No. 33, Jalan Rakyat, 50470 Kuala Lumpur, Malaysia (the "Purchaser" or
"MGI").

 

WHEREAS:

 

(A)The Vendors, as set out in Schedule 1 (b), are the beneficial owner of
1,000,000 shares of RM1.00 each representing 100% equity interests in the
capital of the Company. Brief particulars of the Company and the individual
Vendor shareholdings in the Company are set out in Schedule 1.

 

(B)The Company is in the provision of network design, construction and
maintenance services for fiber optics backbone and Fiber-to-the-Home (FTTH)
broadband services.

 

(C) The Purchaser is engaged in the business of provision of telecom services
and mobile payment services. The Purchaser is a public company quoted on the
Over the Counter Market in the United States under the symbol ("CHMD"). The
Purchaser has 11,427,232,960 shares issued and outstanding as at the date of
this Agreement.

 

(D)The Vendors have agreed to sell and the Purchaser has agreed to purchase the
Sale Shares by the issuance of Consideration Shares to the Vendors on the terms
and conditions of this Agreement.

 

 

- 1 -

 

--------------------------------------------------------------------------------

 

 

NOW THEREFORE IT IS HEREBY AGREED as follows:

 

1. INTERPRETATION

 

1.1In this Agreement (including the Recitals and Schedules), unless the context
otherwise requires, the following words and expressions shall have the following
meanings ascribed to each of them below:

 

"Agreement" this agreement for the sale and purchase of the Sale Shares, as
amended or supplemented from time to time; "2016 Audited Accounts" the audited
financial statements of the Company for the year ended 31 December 2016.
"Audited Profits" the audited consolidated profits before taxation attributable
to shareholders of the Company for the relevant period prepared under the
accounting principles of the Company consistently applied; "Auditors" the
auditors from time to time appointed by the Company (or such replacement
approved by the Purchaser); "Business" such business begin engaged by the
Company from time to time; "Business Day" a day (other than Saturdays) on which
banks in Malaysia are generally open for the transaction of normal banking
business; "Completion Accounts" the unaudited balance sheet of the Company as at
the Completion Date and the unaudited profit and loss account of the Company for
the period from 1 January 2017 to the Completion Date to be prepared by the
Company; "Completion Date" the date falling on the fifth (5th) Business Day
after the conditions set out in Clause 3.1 have been fulfilled or waived by the
Purchaser and or the Vendor; "Completion" completion of the sale and purchase of
the Sale Shares in accordance with the terms and conditions of this Agreement;
"Consideration" the consideration payable by the Purchaser for the purchase of
the Sale Shares pursuant to Clause 4.1; "Consideration Shares" means the shares
in the Purchaser issued to the respective Vendor  set out in Schedule 1(b) for
the Sale Shares set out in Clause 2; "Encumbrance" any mortgage, charge, pledge,
lien (otherwise than arising by statue or operation of  law), equities,
hypothecation or other encumbrance, priority or security interest, deferred
purchase, title retention, leasing, sale-and-repurchase or sale and leaseback
arrangement whatsoever over or in any property, assets or rights of whatsoever
nature and includes any agreement for any of the same; "Long Stop Date" 30 June
2017 (or such later date the parties to this Agreement may agree in writing);
"Sale Shares" 510,000 of Shares to be sold by the individual Vendor, set out in
Schedule 1(b) to the Purchaser which together constitute 51% of the total issued
share capital of the Company as at the Completion Date; "Shares" shares in the
share capital of the Company;

 

 

- 2 -

 

--------------------------------------------------------------------------------

 

 

"Taxation" All forms of taxation whenever created or imposed and whether in
Australia or elsewhere and without limiting the generality of the foregoing,
includes all forms of profits tax, interest tax, salaries tax, property tax,
estate duty, stamp duty, sales tax, any provisional tax, customs and import
duty, and any amount equal to any deprivation of any relief, allowance, set off
deduction in computing profits or rights to repayment of taxation granted by or
pursuant to any legislation concerning or otherwise relating to taxation and
also includes in addition and without prejudice to the foregoing, all fines,
penalties, costs charges, expenses and interests relating thereto; "Warranties"
in respect of the Company, the representation and warranties set out in Clause 7
and Schedule 2; and "US$" means United States Dollars.

 

1.2The heading of this Agreement are inserted for convenience only and shall be
ignored in construing this Agreement. Unless the context otherwise requires,
references in this Agreement to the singular shall be deemed to include
references to the plural and vice versa; references to one gender shall include
all genders and references to any person shall include an individual, firm, body
corporate or unincorporated.

 

1.3References in this Agreement to clauses, schedules and exhibits are
references to clauses schedules and exhibits of this Agreement and references to
sub-clauses and paragraphs are unless otherwise stated, references to
sub-clauses and paragraphs of the clause, sub-clause or, as appropriate, the
schedule or the exhibit in which the reference appears.

 

2. SALE AND PURCHASE OF THE SALE SHARES

 

2.1Subject to the fulfilment of the conditions set out in Clause 3.1 of this
Agreement, the Vendors individually, as beneficial owner of the their respective
Sale Shares in Schedule 1(b), shall sell and the Purchaser shall (or the
Purchaser’s nominee), relying on the warranties and indemnities herein
contained, purchase the Sale Shares free from all Encumbrances together with all
rights now or hereafter attaching thereto including but not limited to all
dividends paid, declared and/or made in respect thereof on or after the date of
this Agreement for the consideration set out in Clause 4.1 in this Agreement.

 

 

- 3 -

 

--------------------------------------------------------------------------------

 

 

3. CONDITIONS

 

3.1 Completion is conditional upon:

(a)the Purchaser notifying the Vendors, individually and collectively, in
writing that it is satisfied in reliance on the Warranties and upon having
completed its due diligence (including without limitation, legal, financial and
commercial aspects) in respect of the Company referred to in Clause 3.3 below
and the results of which are, in the absolute opinion of the Purchaser,
satisfactory and acceptable to the Purchaser in all respects;

(b)approval, if necessary, by the eligible shareholders of MGI to approve the
transaction in this Agreement and the Consideration Shares contemplated to be
issued in this Agreement;

 

(c)the Vendors, individually and collectively, having obtained all necessary
consents and approvals for the transactions contemplated under this Agreement
(if required) from the relevant governmental or regulatory authorities in
Malaysia or elsewhere under the relevant applicable laws and regulations;

 

(d)the Vendors delivering 51% of the Consideration Shares to be sold to the
Purchaser at Completion;

 

(e)the Purchaser having obtained all necessary consents and approvals for the
transactions contemplated under this Agreement (if required) from the relevant
governmental or regulatory authorities in Malaysia or elsewhere under the
relevant applicable laws and regulations;

 

(f)the Vendors, individually and collectively, and or the Company having
complied with its pre-Completion obligations specified in Clause 8 and otherwise
having performed all of the covenants and agreements required to be performed
under the Agreement; and

 

(g)the Warranties remaining true and accurate and not misleading in any material
respect at as if repeated on the Completion Date and at all times between the
date of this Agreement and the Completion Date.

3.2In relation to Clause 3.1(a), the Company shall give and shall procure that
the Purchaser and/or any persons authorized by it in writing will be given such
access to the premises and all books, documents, title deeds, records, returns,
approvals, correspondence and accounts of the Company and all such information
relating to the Company as may be reasonably requested by or on behalf of the
Purchaser to undertake and conduct a full due diligence (including but without
limitation, in all legal, financial and commercial aspects) against the Company
and be permitted to take copies of any books, documents, title deeds, records
and accounts and that the directors and employees of all members of the Company
shall be instructed to give promptly all such information and explanations to
any such persons as aforesaid as may be requested by it or them. For the
avoidance of doubt, such due diligence shall not limit or otherwise qualify in
any way the obligations and liabilities of the Vendor under Clause 7.

3.3The Purchaser may at any time by notice in writing to the each of the Vendors
waive any of the conditions set out in Clause 3.1. If (a) any of the conditions
set out in Clause 3.1 has not been satisfied (or as the case may be, waived by
the Purchaser) on or before 5:00 p.m. on the Long Stop Date or such later date
as the Purchaser may agree; or (b) the Purchaser is not satisfied with the
results of the due diligence conducted according to Clause 3.2 and informs each
of the Vendors in writing at any time, this obligations and liabilities
hereunder save for any antecedent breaches of the terms hereof.

 

 

- 4 -

 

--------------------------------------------------------------------------------

 

 

4. CONSIDERATION

 

4.1The consideration for the sale and purchase of the Sale Shares shall be
US$1,000,000 (United States Dollar One Million) (the "Sale Consideration"),
provided that the net asset value is not less than US$600,000 at December 31
2017. If the net asset value is less than US$600,000 then any shortfall shall be
added to the Accumulated Audited Profits (as defined thereat) requirement of
USD3,000,000 in Clause 6.1.

 

4.2The Sale Consideration shall be paid by the issuance of 166,666,667 shares in
MGI (the "Consideration Shares") within 5 days after the date on which the
conditions set out in Clause 3.1 has been fulfilled in all respects (the
"Allotment Date"). The Consideration Shares will be issued to the respective
Vendor the number of Consideration Shares, or pro-rata thereof subject to
adjustments, set out in Schedule 1(b). The Consideration Shares will be issued
as fully paid and will rank pari passu in all respects with the existing shares
in MGI in issue on the Allotment Date.

 

5. COMPLETION

 

5.1Completion shall take place at the Company’s office on the Completion Date at
5:00 p.m. (or at such other place and time as the parties may agree) when all
the acts and requirement set out in this Clause 5 shall be complied with.

 

5.2On Completion, the Vendors, individually and collectively, and or the Company
(as the case may be) deliver or procure the delivery to the Purchaser of all the
following:

 

(a)each Vendor delivers their respective relevant instruments of transfer and
contract notes in respect of the transfer of their respective Sale Shares duly
executed by the respective Vendor in favor of the Purchaser or such other
nominee(s) as the Purchaser may direct and such other documents as may be
required to give a good and effective transfer of title to the Sale Shares to
the Purchaser or such nominee(s) and to enable the Purchaser or such nominee(s)
to become the registered and beneficial holder thereof free from all
Encumbrances to the Purchaser’s satisfaction;

 

(b)each Vendor delivers their definitive share certificates in respect of their
respective Sale Shares and other evidence as may be required by the Purchaser
showing that the Vendor is the beneficial owner of the number of their
respective Sale Shares free from all Encumbrances;

 

(c)the Company delivers copies, certified as true and complete by a director of
the Company, of resolutions of the shareholders meeting/board of directors
approving the matters as stipulated in Clauses 5.3;

 

(d)the Company delivers in respect of the Company:

 

(i)all statutory records and minute books (which shall be written up to date as
at Completion), all unissued share certificates (if any) and all other statutory
records then;

(ii)all common seals and all rubber stamps, cheque books, cheque stubs and bank
statements, receipt books, all current insurance policies, books and accounts
and title deeds and evidence of ownerships to all assets and all current
contracts and all other accounting records;

(iii)copies of all tax returns and assessments (receipted where the due dates
for payment fell on or before the Completion Date);

(iv)execution of employment contracts in a form satisfactory to the Purchaser,
at its sole discretion, for the Company’s executive management staff for a
period of at least one year after the Completion Date;

(v)all correspondence and other documents belonging to the Company (including
its constitutional documents); and provided that, if the Purchaser so agrees,
delivery of all documents and records referred to in this Clause 5.2(d) shall be
deemed to have been effected where they are situated in premises and shall
continue to be in the sole occupation of the Company following Completion or
otherwise in the custody of persons who shall remain officers and/or employees
of the Company following Completion; and

 

(e)the 2016 Accounts (which shall not have any deviation from the Accounts as
contained in Schedule 3).

 

 

- 5 -

 

--------------------------------------------------------------------------------

 

 

5.3On Completion, the Company shall procure a meeting of the
shareholders/directors (as appropriate) of the Company at which such matters
shall be dealt with and resolved upon as the Purchaser shall require for the
purposes of giving effect to the provisions of this Agreement including:

 

(a)approving the sale and purchase of the Sale Shares; and

(b)amending the memorandum and articles of association of the Company as may be
required by the Purchaser in writing prior to the Completion.

(c)issued share certificates in the name of the Purchaser or its nominee and to
register the Purchaser or its nominee in the share register of the Company.

 

5.4Against performance of the obligations by the Vendors and or the Company (as
the case may be) under Clauses 5.2 and 5.3 above, the Purchaser shall:

 

(a)cause to be delivered to each of the Vendors their respective Depository
Trust Certificate in MGI in the name of the respective Vendor or their
respective nominee(s) for the respective Consideration Shares; and

(b)deliver to each of the Vendors a certified copy of the directors’ resolutions
of the Purchaser approving this Agreement, and a certified copy of the
directors’ resolutions of the Company approving this Agreement.

 

5.5If the Vendors, individually or collectively, or the Company, as appropriate,
shall fail to do anything required to be done by them under Clauses 5.2 and 5.3,
without prejudice to any other right or remedy available to the Purchaser, the
Purchaser may:

 

(a)defer Completion to a day not later than 14 days after the date fixed for
Completion (and so that the provisions of this paragraph (a) shall apply to
Completion as so deferred); or

(b)proceed to Completion so far as practicable but without prejudice to the
Purchaser’s rights to the extent that the Vendor shall not have complied with
their obligations

(c)rescind this Agreement without liability on its part.

 

5.6The parties to the Agreement confirm and agree that Clauses 6 to 17 shall
survive the Completion.

 

 

- 6 -

 

--------------------------------------------------------------------------------

 

 

6. OBLIGATIONS AFTER COMPLETION

 

6.1The Purchaser agrees to pay the Vendors a performance fee payment of
USD1,510,000 (United States Dollars One Million Five Hundred and Ten Thousand")
("the Performance Consideration") provided the Company’s Accumulated Audited
Profits records at least USD3,000,000. The Purchaser agrees to pay the
Performance Consideration to the Vendors by the issuance of the Purchaser shares
("Performance Shares") at a price equal to the higher of (i) USD0.006 per share
and (ii) the 20 days average closing share price immediately prior to the
parties agreeing on the Accumulated Audited Profits set out in clause 6.2 below.
The Purchaser shall issue these Performance Shares to each of the Vendor their
pro-rata Performance Shares as set out as 58.82% to GTCL and 41.18% to Mr. Kim.
The Performance Shares shall be issued within two weeks after the Parties agreed
on the Accumulated Audited Profits exceeds USD3,000,000.

 

Where:

Accumulated Audited Profits is defined as the accumulated profits recorded in
the Company’s audited financial statements commencing from December 31, 2107 and
for each year thereafter for 5 years.

 

6.2MGI shall provide a report of the Audited Profits and the Accumulated Audited
Profits issued by the auditor of the Company to the Vendors as set out in 6.1
above within 4 months of the financial closing of the Company. If the Vendors
are not satisfied with the report from the Company’s auditor, then the Vendors
shall have the right to appoint an independent auditor, agreed by both parties,
to issue an independent report, and the findings of the independent auditor
shall be final and binding on the parties.

 

7. WARRANTIES

 

7.1The Company warrants and undertakes to and with the Purchaser that the
Warranties are true and accurate in all respects as at the date of this
Agreement and will continue to be so up to and including Completion and agrees
to use its best endeavors (including taking such remedial action as may be
necessary) to ensure that the Warranties have remained and will remain true and
accurate in all respects from the date of signing of this Agreement up to the
time of Completion and acknowledge that the Purchaser, in entering into this
Agreement, is relying on, inter alia, such Warranties. For the avoidance of
doubt, the liabilities and obligations of the Company under the Warranties shall
in no circumstances be lessened, modified, relieved or otherwise reduced due to
any actual or constructive knowledge of the Purchaser of any facts or events
relating to the business, operations or otherwise of the Company, whether such
knowledge is gained in the course of the due diligence conducted under Clause
3.2 or otherwise.

 

7.2Each of the Vendors has full power to enter into and perform this Agreement
respectively and this Agreement will constitute, binding obligations on each of
them, enforceable in accordance with their terms.

 

7.3The Company and each of the Vendors, individually and collectively, agrees
that the Purchaser shall treat each of the Warranties (to the extent that they
are applicable to them) as a condition of this Agreement. In addition, each of
the Warranty is without prejudice to any other Warranty and, except where
expressly otherwise stated, no provision in any Warranty shall govern or limit
the extent or application of any other provision in any Warranty.

 

7.4The Company agrees to fully indemnify and keep the Purchaser and its assignee
fully indemnified on demand from and against all losses, liabilities, damages,
costs and expenses (including legal expenses) which the Purchaser and its
assignee may incur or sustain from or in consequence of any of the Warranties
not being correct or fully complied with. This indemnity shall be without
prejudice to any other rights and remedies of the Purchaser and its assignee in
relation to any such breach of Warranties and all such rights and remedies are
hereby reserved.

 

 

- 7 -

 

--------------------------------------------------------------------------------

 

 

8. PRE-COMPLETION OBLIGATIONS

 

8.1The Company agrees to the Purchaser that from the date of this Agreement to
the Completion Date, the Company and or its subsidiaries shall not do or procure
to do any of the following without the express written consent of the Purchaser,
and such consent shall not be unreasonably withheld.

 

(a)Issue any shares;

 

(b)dispose of or agree to dispose of or grant any option in respect of any part
of its assets;

 

(c)borrow any money or make any payments out of or drawings on its bank
account(s) other than routine payments;

 

(d)enter into any unusual or abnormal contract or commitment;

 

(e)make any loan;

 

(f)enter into any leasing hire purchase or other agreement or arrangements for
payment on deferred terms;

 

(g)declare make or pay any dividend or other distribution or do or suffer
anything which may render its financial position less favorable than as at the
date of this Agreement;

 

(h)grant or issue or agree to grant or issue any mortgages charges debentures or
other securities or give or agree to give any guarantees or indemnities;

 

(i)make any change in the terms and conditions of employment or pension benefits
of any of its directors or employees or employ or terminate (other than for good
cause) the employment of any person;

 

(j)permit any of its insurances to lapse or do anything which would make any
policy of insurance void or voidable;

 

(k)create issue or grant any option in respect of any class of share or loan
capital or agree so to do;

 

(l)in any other way depart from the ordinary course of its respective day-to-day
business either as regards the nature scope or manner of conducting the same;

 

(m)alter any provisions of its memorandum or articles of association or other
constitutional documents;

 

(n)voluntarily contravene or fail to comply with any material obligation,
statutory or otherwise; or

 

(o)do anything whereby its financial position will be rendered less favorable
than at the date hereof.

 

8.2The Company warrants and undertakes that, as at the Completion Date the
Company shall have no liability (including known, actual or contingent) other
than amounts disclosed in the Completion Accounts of not more than US$l50,000
and net tangible assets of not less than US$640,000.

 

 

- 8 -

 

--------------------------------------------------------------------------------

 

 

9. ACCESS TO INFORMATION

 

The Company shall assist the Purchaser, its agents, representatives and
professional advisers in obtaining promptly on request full access to all such
facilities and information regarding the business, assets, liabilities,
contracts and affairs of the Company and other evidence of ownership of the
assets owned by the Company as the Purchaser may require.

 

10. FURTHER ASSURANCE

 

Each of the Vendors shall execute, do and perform or procure to be executed,
done and performed by other necessary persons all such further acts, agreements,
assignments, assurances, deeds and documents as the Purchaser may require
effectively to vest the registered and beneficial ownership of their respective
Sale Shares in the Purchaser free from all Encumbrances and with all rights now
and hereafter attaching thereto.

 

11. CONFIDENTIALITY AND ANNOUNCEMENTS

 

11.1Each of the parties undertakes to the others that it will not, at any time
after the date of this Agreement, divulge or communicate to any person other
than to its professional advisers, or when required by law or any rule of any
relevant stock exchange body, or to its respective officers or employees whose
province is to know the same any confidential information concerning the
business, accounts, finance or contractual arrangements or other dealings,
transactions or affairs of any of the others which may be within or may come to
its knowledge and it shall use its best endeavors to prevent the publication or
disclosure of any such confidential information concerning such matters.

 

11.2No public announcement or communication of any kind shall be made in respect
of the subject matter of this Agreement unless specifically agreed between the
parties or unless an announcement is required pursuant to the applicable laws
and the regulations or the requirements of any regulatory body or authority. Any
announcement by any party required to be made pursuant to any relevant laws or
regulation or the requirements of the any regulatory body or authority shall be
issued only after such prior consultation with the other party as is reasonably
practicable in the circumstances.

 

 

- 9 -

 

--------------------------------------------------------------------------------

 

 

12. GENERAL

 

12.1This Agreement constitutes the entire agreement between the parties hereto
with respect to the matters dealt with herein and supersedes all previous
agreements, arrangements, statements, understandings or transactions between the
parties hereto in relation to the matters hereof and the parties acknowledge
that no claim shall arise in respect of any agreement so superseded.

 

12.2Any variation to this Agreement shall be binding only if recorded in a
document signed by all the parties hereto.

 

12.3Time shall be of the essence of this Agreement but no failure by any party
to exercise, and no delay on its part in exercising any right hereunder will
operate as a waiver thereof, nor shall any single or partial exercise of any
right under this Agreement (including a settlement with the Vendor) preclude any
other or further exercise of it or the exercise of any right or prejudice or
affect any right against any person under the same liability whether joint,
several or otherwise. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law.

 

12.4This Agreement shall be binding upon and enure for the benefit of the
successors of the parties but shall not be assignable.

 

12.5All provisions of this Agreement, in so far as the same shall not have been
performed at Completion, shall remain in full force and effect notwithstanding
Completion.

 

12.6If any provision of this Agreement shall be held to be illegal or
unenforceable, the enforceability of the remainder of this Agreement shall not
be affected.

 

12.7Time shall be of the essence as regards any date or period mentioned in this
Agreement and any date or period substituted for the same by agreement of the
parties hereto or otherwise.

 

13. NOTICES

 

13.1Any notice required to be given by any party hereto to any other shall be
deemed validly served by hand delivery or by prepaid registered letter sent
through the post (airmail if to an overseas address) or by facsimile
transmission to its address given herein or such other address as may from time
to time be notified for this purpose and any notice served by hand shall be
deemed to have been served on delivery, any notice served or by facsimile
transmission shall be deemed to have been served when sent and any notice served
by prepaid registered letter shall be deemed to have been served 5 days (7 days
in the case of a letter sent by airmail to an address in another country) after
the time at which it was posted and in providing service it shall be sufficient
(in the case of service by hand and prepaid registered letter) to provide that
the notice was properly addressed and delivered or posted, as the case may be,
and in the case of service by facsimile transmission to prove that the
transmission was confirmed as sent by the originating machine.

 

 

- 10 -

 

--------------------------------------------------------------------------------

 

 

14. COSTS AND STAMP DUTY

 

14.1Each party shall bear its own costs and expenses (including legal fees)
incurred in connection with the preparation, negotiation, execution and
performance of this Agreement and all documents incidental or relating to
Completion.

 

14.2All stamp duty (if any) payable in connection with the sale and purchase of
the Sale Shares shall be borne by the Vendor and the Purchaser in equal shares.

 

15. GOVERNING LAW AND JURISDICTION

 

15.1This Agreement shall be governed by and construed in accordance with the
laws of Malaysia.

 

15.2In relation to any legal action or proceedings to enforce this Agreement or
arising out of or in connection with this Agreement ("proceedings") each of the
parties irrevocably submits to the non-exclusive jurisdiction of the Malaysia
Court and waives any objection to proceedings in that court on the grounds of
venue or on the grounds that the proceedings have been brought in any
inconvenient forum.

 

15.3These submissions shall not affect the right of any party to take
proceedings in any other jurisdiction nor shall the taking of proceedings in any
jurisdiction preclude any party from taking proceedings in any other
jurisdiction.

 

16. LEGAL REPRESENTATION

 

Each party confirms and acknowledges to the other that has sought separate legal
representation and is fully aware of the provisions of this Agreement and the
transactions contemplated herein before entering into this Agreement.

 

17. COUNTERPARTS

 

This Agreement may be executed in one or more counter parts each of which shall
be binding on each party by whom or on whose behalf it is so executed, but which
together shall substitute a single instrument. For the avoidance of doubt, this
Agreement shall not be binding on any party hereto unless and until it shall
have been executed by or on behalf of all persons expressed to be a party
hereto.

 

 

- 11 -

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

Particulars of the Company

 

(a) Corporate Details

 

Company Name:   GNS Technology (M) Sdn Bhd.       Registered Address:   No.
9-03, 9th Floor, Tower2,     Menara Kembar Bank Rakyat, No.33,     Jalan Rakyat,
50470 Kuala Lumpur, Malaysia       Board of Directors   MUZIRA HANI MUSTAPA    
FADZLULLAILY YAKOB     KIM CHULWOO       Company Secretary:   Siti Asmara
Nurhayati Abdul Rahman (LS0009845)     No. 29-3 Jalan 1/116B,     Kuchai
Entrepreneurs’ Park,     Off Jalan Kuchai Lama, 58200,     Kuala Lumpur, W.P.
Kuala Lumpur

 

(b) Issued Share Capital, Shareholding and Sale Shares:

 

Shareholder Name Number of Shares before Transaction Sale of Sale Shares Number
of Purchaser Shares Number of Shares after Transaction %            

GNS Technology Co., Ltd

909, Regent B/D. 68, Gangbyeonnyeok-RO 4-Gil, Gwangjin-Gu, Seoul, South Korea

600,000 300,000 98,039,216 300,000 30%

KIM CHULWOO

Block B-2201, Pelangi Condominium, Jalan Kiara 1, Mont Kiara, 50480, Wilayah
Persekutuan Kuala Lumpur, Malaysia

400,000 210,000 68,627,451 190,000 19%

Median Group Inc. or its nominee

17.1, Level 17, Tower 2, Bank Rakyat Twin Tower, No. 33, Jalan Rakyat, 50470
Kuala Lumpur, Malaysia

- - - 510,000 51% Total 1,000,000 510,000 166,666,667 1,000,000 100%

 

 

- 12 -

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

Warranties

 

In this Schedule, unless the context otherwise indicates each of the Warranties
shall be deemed to repeated mutatis mutandis at the date of this Agreement and
at Completion. The Vendor and the Company represents and warrants that each of
the warranties below is subject to the information disclosed in the Accounts and
or other information disclosed to the Purchaser.

 

1. INTERPRETATION

 

In this schedule where the context admits:-

"Accounts" means the unaudited consolidated balance sheet of the Company made up
as at the Balance Sheet Date and the unaudited profit and loss accounts of the
Company for the 4 months period ended on the Balance Sheet Date, copies of which
are attached hereto marked "Appendix";

 

"Balance Sheet Date" means 30 April 2017;

 

"Disclosed Charges" means, in respect of the Properties, the charges, mortgages
or encumbrances in favour of independent third parties which have been
registered in the relevant land registry in its place of business and which
remain, as at the date of this Agreement and at Completion, undischarged;

 

"Intellectual Property" means patents, trademarks, service marks, trade names,
registered designs, designs, copyrights and other forms of intellectual or
industrial property (in each case in any part of the world and whether or not
registered or registrable and for the full period thereof and all extensions and
renewals thereof and applications for registration of or otherwise in connection
with the foregoing), know-how, inventions, formulae, confidential or secret
processes and information, computer programs and software, and any other
protected rights and assets, and any licences and permissions in connection
therewith;

 

2. INFORMATION

 

(A)Disclosures

 

The facts and information set out in the recitals and, the Schedules and all
documents attached are true and all information which has been provided in
writing to the Purchaser or its representatives or advisers by any Director,
officer or other official of the Company or by their respective professional
advisers or other agents was when given and is now true and accurate in all
material respects. There is no fact or matter which has not been disclosed which
renders any such information untrue, inaccurate or misleading or the disclosure
of which might reasonably affect the willingness of a willing purchaser to
purchase the Sale Shares in accordance with the provisions of this Agreement.

 

(B)Assessment of prospects

 

The information disclosed to the Purchaser or its representatives or
professional advisers, by the Directors, officers or other officials of the
Company regarding the current trading and prospects of the Company comprises all
information which is material for the reasonable assessment of the financial and
trading prospects of the Company.

 

 

- 13 -

 

--------------------------------------------------------------------------------

 

 

3. COMPLIANCE

 

(A)Constitution of the Company

 

The copy of the memorandum and articles of association of the Company which is
provided to the Purchaser is true and complete in all respects and has embodied
in it or annexed to it a copy of every such resolution and agreement required by
law to be annexed to it and the Company has at all times carried on its business
and affairs in all respects in accordance with its memorandum and articles of
association and all such resolutions and agreements.

 

(B)Statutory compliance

 

The Company is a duly organised limited liability company validly existing under
the laws of the place of its incorporation and has the corporate powers and
authorises to carry on the business presently carried on by it and to own and
hold the assets used therewith. The Company has complied with the provisions of
all applicable laws, regulations (and all orders notices and directions made
thereunder) and all applicable codes or practices. All returns, particulars,
resolutions and other documents required to be filed with or delivered to the
registrar of companies or to any other authority whatsoever by the Company have
been correctly and properly prepared and so filed or delivered.

 

4. CAPITAL STRUCTURE

 

(A)Capital of the Company

 

The Sale Shares constitute 51% of the issued share capital of the Company as at
the date of this Agreement and are fully paid up. There is no Encumbrance or
other form of agreement (including conversion rights and rights of pre-emption)
on, over or affecting the Sale Shares or any unissued shares, debentures or
other securities of the Company and there is no agreement or commitment to give
or create any of the foregoing, and no claim has been made by any person to be
entitled to any of the foregoing, and no person has the right (whether
exercisable now or in the future and whether contingent or not) to call for the
issue of any share or loan capital of the Company under any of the foregoing.

 

(B)Ownership

 

All the Sale Shares are solely legally and beneficially owned by and registered
in the name of the Vendor.

 

(C)Reorganisation of share capital

 

The Company has not at any time:

 

(i)repaid, redeemed or purchased or agreed to repay, redeem or purchase any of
its shares, or otherwise reduced or agreed to reduce its issued share capital or
any class of it; or

 

(ii)capitalised or agreed to capitalise in the form of shares, debentures or
other securities or in paying up any amounts unpaid on any shares, debentures or
other securities, any profits or reserves of any class or description or passed
or agreed to pass any resolution to do so.

 

 

- 14 -

 

--------------------------------------------------------------------------------

 

 

5. ACCOUNTS

 

(A) General

 

The Accounts:

 

(i)will be prepared in accordance with the requirements of all relevant laws,
statutes, with good accounting principles and practices generally accepted at
the date hereof in Malaysia for companies carrying on a similar business to that
of the Company comply with the laws and regulations and all relevant statements
of standard accounting practice and accounting guidelines issued by the relevant
authorities, are prepared on a basis consistent with preceding accounting
periods of the Company and with the books of account of the Company and are true
and accurate in all material respects;

 

(ii)disclose a true and fair view of the assets and liabilities of the Company
at the Balance Sheet Date and of its profits for the financial period on such
date;

 

(iii)contain full provision or reserve for bad and doubtful debts, burdensome
contracts or other obligations, obsolescent or slow moving stocks and for
depreciation on fixed assets, which provision or reserve was when made and is
now adequate;

 

(iv)contain a note of all capital commitments of the Company at the Balance
Sheet Date, which note was when made and is now adequate, fair and not
misleading; and

 

(v)contain full provision or reserves (as appropriate) for all Taxation.

 

(B)Liabilities

 

At the Balance Sheet Date the Company had no liabilities known, actual or
contingent (including contingent liabilities to customers and contingent
liabilities for Taxation) which were not disclosed, noted or provided for in the
Accounts.

 

(C)Plant and machinery etc.

 

All the fixed and loose plant and machinery, equipment, furniture, fittings and
vehicles used by the Company at the Balance Sheet Date are reflected in the
Accounts, were at the Balance Sheet Date and (except for such items as have been
disposed of or realised by the Company in the ordinary course of business)
remain in the absolute beneficial ownership of the Company and are free from any
encumbrance, hire or hire purchase agreement or leasing agreement or agreement
for payment on deferred terms and (apart from depreciation in the ordinary
course of business) their value is not less than at the Balance Sheet Date and
none has been acquired for any consideration in excess of its net realisable
value at the date of such acquisition or otherwise than by way of a bargain at
arm's length.

 

(D)Depreciation

 

Depreciation of the fixed assets of the Company has been made at a rate
sufficient to write down the value of such assets to nil not later than the end
of their useful working lives and no fixed asset has attributed to it a value
exceeding the current market value thereof at the Balance Sheet Date.

 

 

- 15 -

 

--------------------------------------------------------------------------------

 

 

(E)Books of account

 

All accounts, books, ledgers, financial and other necessary records of
whatsoever kind of the Company (including all invoices and other records
required for tax):

 

(i)have been fully, properly and accurately maintained, are in the possession of
the Company and contain true and accurate records of all matters including those
required to be entered in them by applicable laws and no notice or allegation
that any of the same is incorrect or should be rectified has been received;

(ii)do not contain or reflect any material inaccuracies or discrepancies;

(iii)give and reflect a true and fair view of the matters which ought to appear
in them and in particular of the financial, contractual and trading position of
the Company and of its plant and machinery, fixed and current assets and
liabilities (actual and contingent), debtors and creditors and stock-in trade;
and

(iv)contain accurate information in accordance with generally accepted
accounting principles in Malaysia relating to all transactions to which the
Company has been a party and the Accounts do not overstate the value of any
asset or understate any liability of the Company at the Balance Sheet Date.

 

6. POST BALANCE SHEET DATE EVENTS

 

Since the Balance Sheet Date, the Company:

 

(A)Business

 

has carried on its business in the ordinary and usual course and without
entering into any transaction, assuming any liability or making any payment not
provided for in the Accounts which is not in the ordinary course of business and
without any interruption or alteration in the nature, scope or manner of its
business and nothing has been done which would be likely to prejudice the
interests of the Purchaser as a prospective purchaser of the Sale Shares;

 

(B)Financial position and prospects

 

has not experienced any deterioration in its financial or trading position or
prospects or turnover or suffered any diminution of its assets by the wrongful
act of any person and the value of its net assets is not less than the value of
its net assets as at the Accounts Date as shown by the Accounts and the Company
has not had its business, profitability or prospects adversely affected by the
loss of any important customer or source of supply or by any abnormal factor not
affecting similar businesses to a like extent and there are no facts which are
likely to give rise to any such effects;

 

(C)Assets and liabilities

 

has not acquired or disposed of or agreed to acquire or dispose of any assets or
assumed or incurred or agreed to assume or incur any liabilities (actual or
contingent) otherwise than in the ordinary course of business;

 

 

- 16 -

 

--------------------------------------------------------------------------------

 

 

(D)Distributions and loan repayments

 

has not declared, made or paid any dividend, bonus or other distribution of
capital or income (whether a qualifying distribution or otherwise) and
(excluding fluctuations in overdrawn current accounts with bankers) no loan or
loan capital of the Company has been repaid in whole or in part or has become
due or is liable to be declared due by reason of either service of a notice or
lapse of time or otherwise howsoever;

 

(E)Liability to tax

 

has not carried out or entered into any transaction and no other event has
occurred in consequence of which (whether alone or together with any one or more
transactions or events occurring before, on or after the date of this Agreement)
any liability of the Company to Taxation has arisen or will arise (or would have
arisen or would or might arise but for the availability of any relief,
allowance, deduction or credit) other than profits tax on the actual income (not
chargeable gains or deemed income) of the Company arising from transactions
entered into in the ordinary course of business;

 

(F)Employees

 

has not made any change to the remuneration, terms of employment, emoluments or
pension benefits of any present or former director, officer or employee of the
Company who on the Balance Sheet Date was entitled to remuneration in excess of
US$100,000 (or its equivalent in any other currency) per annum and has not
appointed or employed any additional director, officer or employee entitled as
aforesaid;

 

(G)Debts

 

has not waived or released any debts in whole or in part and has not written off
debts in an amount exceeding US$100,000 (or its equivalent in any other
currency) in the aggregate;

 

(H)Contracts

 

has not entered into contracts involving capital expenditure in an amount
exceeding in the aggregate US$50,000 (or its equivalent in any other currency);

 

(I)Resolutions

 

(including any class of its members) has not passed any resolution whether in
general meeting or otherwise;

 

(J)Third party rights

 

has not become aware that any event has occurred which would entitle any third
party to terminate any contract or any benefit enjoyed by it or call in any
money before the normal due date therefor;

 

(K)Stock-in-trade

 

has not purchased stocks in quantities or at prices materially greater than was
the practice of the Company prior to the Balance Sheet Date;

 

 

- 17 -

 

--------------------------------------------------------------------------------

 

 

(L)Creditors

 

has paid its creditors within the times agreed with such creditors;

 

(M)Borrowings

 

has not borrowed or raised any money or taken any financial facility (except
such short term borrowings from bankers as are within the amount of any
overdraft facility which was available to the Company at the Balance Sheet Date)
or since the Balance Sheet Date renegotiated or received any notice from any
banker that such banker wishes to renegotiate any overdraft facility available
to the Company at the Balance Sheet Date.

 

7. TRANSACTIONS WITH VENDOR AND DIRECTORS

 

(A)Loans and debts

 

There is not outstanding:

 

(i)any indebtedness or other liability (actual or contingent) owing by the
Company to the Vendor or any director of the Company or any of them owing to the
Company by the Vendor or any director of the Company; or

 

(ii)any guarantee or security for any such indebtedness or liability as
aforesaid.

 

(B)Contracts and arrangements

 

There is not now outstanding, any agreement, arrangement or understanding
(whether legally enforceable or not) to which the Company is a party or has an
interest and in which the Vendor or any director of the Company is interested
whether directly or indirectly other than those arm’s length contracts disclosed
to the Purchase.

 

(C)Competitive interests

 

The Vendor nor any director of the Company intends to acquire, either
individually or collectively, or with any other person or persons, has any
estate, right or interest, directly or indirectly, in any business other than
that now carried on by the Company which is or is likely to be or become
competitive with the business of the Company.

 

(D)Intellectual Property

 

The Vendor nor any director of the Company either individually, collectively or
with any other person or persons are not interested in any way whatsoever in any
Intellectual Property used and not wholly owned by the Company other than those
disclosed to the Purchaser.

 

(E)Benefits

 

The Vendor nor any director of the Company, is entitled to or has claimed
entitlement to any remuneration, compensation or other benefit from the Company
other than those disclosed to the Purchaser.

 

 

- 18 -

 

--------------------------------------------------------------------------------

 

 

8. FINANCE

 

(A)Borrowings

 

(i)The amount borrowed by the Company from each of its bankers does not exceed
the overdraft facility agreed with such banker.

 

(ii)The total amount borrowed by the Company from any source does not exceed any
limitation on its borrowing contained in the articles of association of the
Company or in any debenture or loan stock trust deed or instrument or any other
document executed by the Company.

 

(iii)The Company has no outstanding loan capital or loan stock.

 

(iv)Particulars of all money borrowed by the Company has been disclosed.

 

(B)Debts owed to the Company

 

(i)The Company does not own the benefit of any debt (whether present or future)
other than debts which have accrued to it in the ordinary course of business.

 

(ii)All debts owed to the Company are collectable in the ordinary course of
business and each such debt will realise in full its face value within three
months of its due date for payment.

 

(iii)The debts owing to the Company shown in the Accounts (subject to any
provision for bad and doubtful debts made in the Accounts, as the case may be)
were paid in full on their due dates or, if any such debts are not yet due, each
such debt is not now regarded by the Company or by the Vendor as irrecoverable
in whole or in part.

 

(C)Bank accounts

 

Particulars of the balances on all the Company's bank accounts as at a date not
more than seven days before the date of this Agreement have been disclosed and
the Company has no other bank accounts; since the date of such particulars there
have been no payments out of any such bank accounts except for routine payments
and the aggregate balance on all such bank accounts is not substantially
different from the aggregate balance shown in such particulars.

 

(D)Financial facilities

 

In relation to any Encumbrance to which any asset of the Company is subject and
in relation to debentures, acceptance lines, overdrafts, loans or other
financial facilities outstanding or available to the Company:

 

(i)the Company has disclosed full details of them and true and correct copies of
all documents relating to them; and

 

(ii)the Company has not done anything whereby the continuance of any such
encumbrance or facility in full force and effect might be affected or
prejudiced.

 

(E)Options, guarantees etc.

 

The Company is not responsible for the indebtedness of any other person, and in
particular but without prejudice to the generality of the foregoing is not a
party to any option or pre-emption right or a party to any guarantee or
suretyship or any other obligation (whatever called) to pay, purchase or provide
funds (whether by the advance of money, the purchase of or subscription for
shares or other securities or the purchase of assets or services or otherwise)
for the payment of or as an indemnity against the consequence of default in the
payment of any indebtedness of any other person.

 

 

- 19 -

 

--------------------------------------------------------------------------------

 

 

9. TAXATION

 

(A)General

 

(i)Notices and returns

 

All notices, returns and computations of the Company for the purposes of
Taxation have been made punctually on a proper basis and are correct and none of
them is, or is likely to be, the subject of any dispute with any fiscal
authority.

 

(ii)Payment of tax due

 

All Taxation which the Company is liable to pay prior to Completion has been or
will be so paid prior to Completion or be subject to an agreed payment plan with
the Malaysia Taxation Office.

 

(iii)Penalties or interest on tax

 

The Company has not paid or become liable to pay any penalty, fine or interest
charged by virtue of the provisions of any Taxation statute, law, rule or
regulation other than has been disclosed to the Purchaser.

 

(iv)Compliance with tax collection obligations

 

(a)All tax deductible and payable under any Taxation statute, law, rule or
regulation has, so far as is required to be deducted, been deducted from all
payments made or treated as made by the Company and all amounts due to be paid
to all relevant Taxation authorities prior to the date of this Agreement have
been so paid or are subject to an agreed payment plan with the Malaysia Taxation
Office.

(b)All payments by the Company to any person which ought to have been made under
deduction of tax have been so made and the Company (if required by law to do so)
has accounted to the relevant fiscal authority for the tax so deducted.

(c)Proper records have been maintained in respect of all such deductions and
payments and all applicable regulations have been complied with.

 

(v)No back duty investigation

 

The Company has not in the last 3 years been the subject of a discovery, audit
or investigation by any Taxation authority and there are no facts which are
likely to cause a discovery, audit or investigation to be made.

 

(vi)Tax provision

 

Full provision or reserve has been made in the Accounts for all Taxation
assessed or liable to be assessed on the Company or for which it is accountable
in respect of income, profits or gains earned, accrued or received on or before
the Balance Sheet Date, including distributions made down to such date or
provided for in the Accounts, and proper provision has been made in the Accounts
for deferred taxation in accordance with internationally accepted accounting
standards.

 

 

- 20 -

 

--------------------------------------------------------------------------------

 

 

(vii)Anti-avoidance provisions

 

The Company has not entered into or been a party to any scheme or arrangement of
which the main purpose, or one of the main purposes, was the avoidance of or the
reduction in liability to taxation.

 

(viii)Calculation of tax liability

 

The Company has sufficient records to permit accurate calculation of the tax
liability or relief which would arise upon a disposal or realisation on
completion of each asset owned by the Company at the Balance Sheet Date or
acquired by the Company before Completion.

 

(ix)Claims and disclaimers

 

The Company has duly submitted all claims and disclaimers the making of which
has been assumed for the purposes of the Accounts.

 

(x)Sales at under-value or over-value

 

The Company has not been a party to any sale or other disposal of an asset
either at an under-value or an over-value.

 

10. OTHER ASSETS

 

(A)Assets and charge

 

(i)All assets of the Company which are included in the Accounts or have
otherwise been represented as being the property of the Company or which were at
the Balance Sheet Date used or held for the purposes of its business were at the
Balance Sheet Date in the absolute beneficial ownership of the Company and
(except for assets disposed of or realised by the Company in the ordinary course
of business) the Company is the absolute beneficial owner of and has good,
marketable title to all such assets and all such assets are in the possession
and control of the Company and are sited within Malaysia.

 

(ii)All assets which have been acquired by the Company since the Balance Sheet
Date are (except as aforesaid) now in the absolute beneficial ownership of the
Company and in the possession and control of the Company and none is the subject
of any encumbrance (excepting only liens arising in the normal course of
trading) nor has the Company created or agreed to create any encumbrance or
entered into any factoring arrangement, hire-purchase, conditional sale or
credit sale agreement which has not been disclosed and in respect of any such
encumbrance, arrangement or agreement so disclosed there has been no default by
the Company in the performance or observance of any of the provisions thereof.

 

(B)Condition of assets

 

The plant and machinery (including fixed plant and machinery) and all vehicles
and office and other equipment and assets shown in the Accounts or acquired
since the Balance Sheet Date or otherwise used in connection with the business
of the Company which have not been disposed of in the ordinary course of
business:

 

 

- 21 -

 

--------------------------------------------------------------------------------

 

 

(i)do not contravene any requirement or restriction having the force of law;

 

(ii)performs in accordance with its manufacturers specifications and are in good
repair and condition and are regularly maintained, fully serviceable and in good
working order;

 

(iii)are each capable of doing the work for which they were designed and/or
purchased and will each be so capable (subject to fair wear and tear) during the
period of time over which the value of such assets will be written down to nil
in the accounts of the Company;

 

(iv)are not surplus to the Company’s requirements; and

 

(v)are not dangerous, inefficient, out-of-date, unsuitable or in need of renewal
or replacement and the vehicles owned by the Company are road-worthy and duly
licensed for the purposes for which they are used.

 

(vi)maintenance contracts are in full force and effect in respect of the
computer and all other assets owned or used by the Company which it is normal or
prudent to have maintained by outside or specialist contractors.

 

(C)Insurance

 

(i)All the assets of the Company which are of an insurable nature have at all
material times been and are at the date hereof fully insured to their full
replacement value against fire and other risks normally insured against by
companies carrying on similar businesses or owning property of a similar nature
to those of the Company and the Company has at all material times been and is at
the date of this Agreement adequately covered against all legal liability and
risks normally insured against by such companies (including liability to
employees or third parties for personal injury or loss or damage to property,
product liability and loss of profit).

 

(ii)Particulars of all policies of insurance of the Company now in force have
been disclosed and such particulars are true and correct and all premiums due on
such policies have been duly paid and all such policies are valid and in force
and (so far as the Company and the Vendor are aware) there are no circumstances
which might lead to any liability under such insurance being avoided by the
insurers or the premiums being increased and there is no claim outstanding under
such policy nor are the Company and the Vendor aware of any circumstances likely
to give rise to a claim or cause an application for renewal of such policy to be
refused.

 

(iii)No insurance company has refused to insure the Property assets or risks of
the Company or has imposed conditions (by way of increased premiums or
otherwise) for such insurance.

 

(D)Retention of title

 

The Company has not acquired or agreed to acquire any material asset on terms
that title to such asset does not pass to the Company until full payment is
made.

 

(E)Equipment leases etc.

 

Rentals payable by the Company under any leasing, hire-purchase or other similar
agreement to which it is a party have not been and are not likely to be
increased and all such rentals are fully deductible by the Company for tax
purposes.

 

 

- 22 -

 

--------------------------------------------------------------------------------

 

 

11. OPERATION

 

(A)Licenses, permits, consents and authorities

 

The Company has all necessary licenses (including statutory licenses), permits,
consents and authorities (public and private) for the proper and effective
carrying on of its business and in the manner in which such business is now
carried on and all such licenses, permits, consents and authorities are valid
and subsisting and the Company knows of no reason why any of them should be
suspended, cancelled or revoked whether in connection with the acquisition of
the Sale Shares by the Purchaser or otherwise and so far as the Company is aware
there are no factors that might in any way prejudice the continuance or renewal
of any of those licenses, permits, consents or authorities and the Company is
not restricted by contract from carrying on any activity in any part of the
world.

 

(B)Litigation and arbitration

 

(i)Save as plaintiff in the collection of debts (not exceeding US$50,000 (or its
equivalent in any other currency) in the aggregate) arising in the ordinary
course of business, the Company is not now engaged in any litigation or
arbitration proceedings and there are no lawsuits or arbitration proceedings
pending or threatened by or against the Company or any person for whose acts or
defaults the Company may be vicariously liable.

 

(ii)No injunction has been granted against the Company.

 

(iii)The Company is not subject to any order or judgment given by any court or
governmental agency which is still in force.

 

(iv)The Company has not given any undertaking to any court or to any third party
arising out of any legal proceedings.

 

(v)There is no matter or fact in existence which might give rise to any legal
proceedings or arbitration involving the Company including any which might form
the basis of any criminal prosecution against the Company.

 

(vi)No current director, officer or employee of the Company has had a bankruptcy
petition presented against him, is party to any arrangement or compromise under
any insolvency legislation, or has been disqualified from acting as a director
of a company for any period or has been convicted of or is at present or has
been charged with and not acquitted of any criminal offence (other than traffic
offences the subject of a fixed penalty fine).

 

(vii)No governmental or other investigation or inquiry is in progress or
threatened in respect of the Company or its business and there are no
circumstances likely to lead to any of the same.

 

(C)Delegation of powers

 

There are in force no powers of attorney given by the Company nor any other
authority (express, implied or ostensible) given by the Company to any person to
enter into any contract or commitment or do anything on its behalf other than
any authority of employees to enter into routine trading contracts in the normal
course of their duties.

 

 

- 23 -

 

--------------------------------------------------------------------------------

 

 

(D)Confidentiality

 

No disclosure has been made of any of the confidential information, including
financial or trade secrets, of the Company save in the ordinary course of
business of the Company and the Company has taken adequate steps to preserve the
confidential nature of all such information.

 

(E)Business names

 

The Company does not use on its letterhead, books or vehicles or otherwise carry
on its business under any name other than its corporate name.

 

(F)Records of the Company

 

(i)All the accounting records, statutory and other books and records (including
the register of members), and other deeds documents records, data and
information of the Company and its pension and benefit schemes (if any) are, and
have since its incorporation been, kept up to date, properly, accurately and
consistently completed and are a complete and accurate record of all acts and
transactions of the Company and of all matters required by law or best business
practice to be recorded or registered therein; the Company has not received any
application or request for rectification of any such registers are in the
possession of the Company.

 

(ii)The Company does not have any of its records, systems, controls, data or
information recorded, stored, maintained, operated or otherwise wholly or partly
dependent on or held by any means (including any electronic, mechanical or
photographic process whether computerised or not) which (including all means of
access thereto and therefrom) are not under the exclusive ownership and direct
control of the Company.

 

(G)Winding up, insolvency and receivership

 

(i)No order has been made or petition presented or resolution passed for the
winding up of the Company and no distress, execution or other process has been
levied on any of its assets.

 

(ii)The Company has not stopped payment and is not insolvent nor unable to pay
its debts as they fall due.

 

(iii)No administrative or other receiver has been appointed by any person of the
business or assets of the Company or any part thereof, nor has any order been
made or petition presented for the appointment of an administrator in respect of
the Company.

 

(iv)There has been no delay by the Company in the payment of any material
obligation due for payment.

 

(H)Guarantees warranties and sureties

 

No person other than the Company has given any guarantee of or security for any
overdraft, loan or loan facility, if any, granted to the Company.

 

(I)Documents

 

All title deeds and other documents required to show title to the assets of the
Company (duly stamped where necessary) and all other documents and agreements to
which the Company is a party and all other documents, records and correspondence
of the Business owned by, or which ought to be in the possession of, the Company
are in the possession of the Company.

 

 

- 24 -

 

--------------------------------------------------------------------------------

 

 

12. CONTRACTS

 

(A)Onerous contracts

 

There are no long term contracts (i.e. contracts not terminable by the Company
without penalty on six months’ notice or less) or onerous or unusual or abnormal
contracts (i.e. contracts for capital commitments or contracts differing from
those necessitated by the ordinary course of business) binding upon the Company,
nor is the Company a party to any contract which contains any onerous or other
provision material for disclosure to an intending purchaser of the Sale Shares
and no expenses or liabilities of a material amount have been incurred before
the date of this Agreement by the Company otherwise than for the purpose of the
Company's business.

 

(B)Material contracts

 

Copies of all material contracts to which the Company is a party have been
disclosed or will be disclosed to the Purchaser during the due diligence to be
conducted by the Purchaser pursuant to clause 3.3 of the Agreement and, save as
those disclosed, the Company is not a party to or subject to any agreement,
transaction, obligation, commitment, understanding, arrangement or liability
which:

 

(i)is incapable of complete performance in accordance with its terms within six
months after the date on which it was entered into or undertaken;

 

(ii)is known by any of the Vendor to be likely to be unprofitable or result in a
loss to the Company on completion of performance;

 

(iii)cannot readily be fulfilled or performed by the Company on time and without
undue or unusual expenditure of money and effort;

 

(iv)involves or is likely to involve obligations, restrictions, expenditure or
receipts of an unusual, onerous or exceptional nature and not in the ordinary
course of business;

 

(v)requires an aggregate consideration payable by the Company in excess of
US$50,000 (or its equivalent in any other currency);

 

(vi)is a contract for services (other than contracts for the supply of
electricity or normal office services);

 

(vii)requires the Company to pay any commission, finder's fee, royalty or the
like; or

 

(viii)is in any way otherwise than in the ordinary and proper course of the
Company's business.

 

(C)Performance of contracts

 

(i)The terms of all contracts of the Company have been complied with by the
Company and by the other parties to the contracts in all respects and there are
no circumstances likely to give rise to a default by the Company or by the other
parties under any such contract.

 

 

- 25 -

 

--------------------------------------------------------------------------------

 

 

(ii)All the contracts of the Company except those between the Company and its
employees are assignable by the Company without the consent of any other party.

 

(iii)There are no outstanding claims, separately or in the aggregate of material
amounts, against the Company on the part of customers or other parties in
respect of defects in quality or delays in delivery or completion of contracts
or deficiencies of design or performance or otherwise relating to liability for
goods or services sold or supplied by the Company and no such claims are
threatened or anticipated and there is no matter or fact in existence in
relation to goods or services currently sold or supplied by the Company which
might give rise to the same.

 

(iv)The Company has no knowledge of the invalidity of or grounds for rescission,
avoidance or repudiation of any agreement or other transaction to which the
Company is a party and has received no notice of any intention to terminate,
repudiate or disclaim any such agreement or other transaction.

 

(D)Restrictive contracts

 

There are no agreements in force restricting the freedom of the Company to
provide and take goods and services by such means and from and to such persons
as it may from time to time think fit.

 

(E)Agency and distributorship agreements

 

The Company is not a party to any subsisting agency or distributorship
agreement.

 

13. EMPLOYEES

 

(A)Particulars of employees

 

The particulars to be disclosed to the Purchaser during the due diligence to be
conducted by the Purchaser are true and complete and show in respect of each
director, officer and employee of the Company his date of birth, the date on
which he commenced employment with the Company and all remuneration payable and
other benefits provided or which the Company is bound to provide (whether now or
in the future) to each such person and include full particulars of all
remuneration arrangements (particularly profit sharing, incentive and bonus
arrangements to which the Company is a party whether binding or not) and each
director, officer and employee of the Company is listed therein.

 

(B)Service contracts etc.

 

(i)There is no contract of service in force between the Company and any of its
directors, officers or employees which is not terminable by the Company without
compensation on one month's notice given at any time.

 

(ii)There are no consultancy or management services agreements in existence
between the Company and any other person, firm or company other than those
disclosed to the Purchaser.

 

(iii)There are no agreements or other arrangements (binding or otherwise)
between the Company or any employers’ or trade association of which the Company
is a member and any trades union or other body or organisation representing its
employees.

 

 

- 26 -

 

--------------------------------------------------------------------------------

 

 

(C)Benefits

 

(i)Compliance with contractual obligations

 

There are no amounts owing to present or former directors, officers or employees
of the Company other than not more than one month's arrears of remuneration
accrued or due or for reimbursement of business expenses incurred within a
period of three months preceding the date hereof other than those disclosed to
the Purchaser.

 

(ii)Obligations provided for in the Accounts

 

Save to the extent (if any) to which provision or allowance has been made in the
Accounts, the Company has not made or agreed to make any payment to or provided
or agreed to provide any benefit for any present or former director, officer or
employee of the Company nor any dependent of any present or former director,
officer or employee of the Company.

 

(iii)Future obligations

 

Save as disclosed, no moneys or benefits other than in respect of remuneration
or emoluments of employment are payable to or for the benefit of any present or
former director, officer or employee of the Company.

 

(D)Liabilities and payments

 

Save to the extent (if any) to which provision or allowance has been made in the
Accounts:

 

(i)no liability has been incurred or is anticipated by the Company for breach of
any contract of employment or for services or for severance payments or for
redundancy payments or protective awards or for compensation for unfair
dismissal or for failure to comply with any order for the reinstatement or
re-engagement of any employee or for any other liability accruing from the
termination or variation of any contract of employment or for services; and

 

(ii)no gratuitous payment has been made or promised by the Company in connection
with the actual or proposed termination or suspension of employment or variation
of any contract of employment or for services of any present or former director,
officer or employee of the Company.

 

(E)Relevant legislation

 

(i)Statutory compliance etc.

The Company has in relation to each of its employees (and so far as relevant to
each of its former employees) complied with:

 

(a)all obligations imposed on it by all relevant statutes, regulations and codes
of conduct and practice affecting its employment of any persons and all relevant
orders and awards made thereunder and has maintained current, adequate and
suitable records regarding the service, terms and conditions of employment of
each of its employees; and

 

(b)all collective agreements, recognition agreements and customs and practices
for the time being affecting its employees or their conditions of service.

 

 

- 27 -

 

--------------------------------------------------------------------------------

 

 

(ii)Notices

The Company has not been served with any improvement and/or prohibition notices
pursuant to any applicable employment or health and safety laws, rules and/or
regulations and is not in breach of any provisions of any of the foregoing.

 

(iii)Claims by employees

There is no liability or claim against the Company from any employee or former
employee outstanding or anticipated.

 

(F)Redundancies

 

Within a period of one year preceding the date of this Agreement the Company has
not given notice of any redundancies.

 

(G)Termination of employment

 

No present director, officer or employee of the Company has given or received
notice terminating his employment except as expressly contemplated under this
Agreement and Completion of this Agreement will not trigger any "golden
parachute" agreement.

 

(H)Share and other schemes

 

The Company does not have in existence nor is it proposing to introduce:

 

(i)any employee share trust, share incentive scheme, share option scheme or
profit sharing scheme for the benefit of all or any of its directors, officers
or employees other than those disclosed to the Purchaser; or

 

(ii)any scheme whereunder any director, officer or employee of the Company is
entitled to a commission or remuneration of any other sort calculated by
reference to the whole or part of the turnover, profits or sales of the Company
other than those disclosed to the Purchaser.

 

(I)Disputes and claims

 

(i)No dispute exists or can reasonably be anticipated between the Company and a
material number or category of its employees and so far as the Vendor is aware
there are no wage or other claims outstanding against the Company by any person
who is now or has been a director, officer or employee of the Company.

 

(ii)The Company has not had during the last three years any strike, work
stoppages, slow-down, work-to-rule or lock-out by its employees, nor, so far as
the Vendor is aware, is any anticipated.

 

14. INTELLECTUAL PROPERTY

 

(A)Ownership and rights

 

(i)General

 

Full particulars of all Intellectual Property owned or otherwise exploited or
used by the Company in any part of the world will be disclosed to the Purchaser
during the due diligence to be conducted by the Purchaser. All Intellectual
Property exploited or used by the Company is in the absolute beneficial
ownership of the Company or the Company is a licensee of the same pursuant to an
Intellectual Property Agreement and the Company does not own, use, exploit or
have any other interest in any Intellectual Property which has not been
disclosed. In particular but without prejudice to the generality of the
foregoing, none of the Intellectual Property disclosed is jointly owned by the
Company and a third party.

 

 

- 28 -

 

--------------------------------------------------------------------------------

 

 

(ii)Enforcement

 

All applications for any Intellectual Property owned, used or otherwise
exploited by the Company are being diligently prosecuted; patents, registered
trademarks and registered designs and other similar registered or recorded
Intellectual Property rights owned, used or otherwise exploited by the Company
have been maintained; nothing has been done to diminish or otherwise affect the
reputation of unregistered trademarks, trade names, brand names or owned, used
or otherwise exploited by the Company; no copying or reproduction of the
copyright material owned, used or otherwise exploited by the Company has been
permitted (expressly or by implication); the Technical Information and other
knowhow owned, used or otherwise exploited by the Company has been kept
confidential; and (where applicable) all application, registration and renewal
fees necessary to procure, register, record or maintain the Intellectual
Property have been paid.

 

(iii)Intellectual Property Agreements

 

All Intellectual Property Agreements have been disclosed and are valid and
binding; none has been the subject of any breach or default by any party thereto
or of any event which with notice or lapse of time or both would constitute a
default; nor are there any disputes, claims or proceedings arising out of or
relating to the Intellectual Property Agreements. The Company has not authorised
or otherwise permitted, expressly or by implication, any use whatsoever of the
Intellectual Property owned, used or otherwise exploited by the Company save
insofar as any such authority is contained in the appropriate Intellectual
Property Agreements. The Company does not use or otherwise exploit any
Intellectual Property belonging to a third party save insofar as it is licensed
to do so in the appropriate Intellectual Property Agreements. All such
agreements have been duly recorded or registered with the proper authorities
whenever a requirement to do so exists.

 

 

- 29 -

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

2017 Accounts

 

 

 

 

 

 

 

- 30 -

 

--------------------------------------------------------------------------------

 

 

IN WITNESS whereof this Agreement has been duly executed by all parties hereto
the day and year first above written

 

 

 

 

SIGNED by: )   For and on behalf of )   GNS Technology Co., Ltd )   In the
presence of: )  



 

 

 

 

 

 

SIGNED by: )   KIM CHULWOO )   In the presence of: )        

 

 

 

 

 

 

 

SIGNED by: )   For and on behalf of )   GNS Technology (M) Sdn Bhd )   In the
presence of: )  

 

 

 

 

 

 

 

SIGNED by: )   For and on behalf of )   Median Group Inc. ) /s/ Andrew Hwan Lee
In the presence of: )  

 

 

 

 

 

 

- 31 -

 

 